PER CURIAM.
Adrian Coulter (“defendant”) appeals his convictions and sentences for burglary of an occupied dwelling and theft. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), the public defender moved to withdraw and filed a memorandum brief. Defendant filed a statement raising only issues pertaining to ineffective assistance of trial counsel. *1256Claims of ineffective assistance of counsel should be raised in a postconviction motion in the trial court. Sireci v. State, 469 So.2d 119, 120 (Fla.1985). Accordingly, we affirm the judgment below, without prejudice to defendant filing a Florida Rule of Criminal Procedure 3.850 motion in the trial court.
Affirmed.